On March 21, 1980 the court entered judgment for plaintiffs with appropriate deductions for federal withholding tax as required by law and deductions for their Civil Service Retirement Funds as set forth below with deductions pertaining to corrections in plaintiffs’ personnel files and retirement records as set forth in the order:
_Plaintiff_ Judgment Civil Service Retirement Fund Deduction
William D. Athas $ 48,000.00 $ 2,286.52
Donald M. Beckley $185,000.00 $14,656.99
Clarence J. Brenneise $ 35,000.00 $ 2,304.27
Harold E. Wolverton $192,000.00 $16,957.02